DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 8, and 15 are independent.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered, the examiner’s response is the following:
As to the rejection of claims 15-20 under 35 USC 101, the applicant’s amendments and arguments are persuasive. The previous rejection is withdrawn.
As to the rejection of the claims under 35 USC 103, the applicant’s arguments are not persuasive and the rejection is maintained. Applicant summarizes some of Ke’s teachings and argues that “Ke never mentions that the technique requires training “prior to being used to perform the grouping,” as alleged in the Office Action.” Response at 8-9. Applicant further argues that Ke does not teach training the neural network. Id.
The examiner respectfully disagrees. The claims as recited provide no additional limitations that define or limit the broadest reasonable interpretation of the claimed “generating a two-dimensional (2D) mesh of the selected area of interest, the 2D mesh representing results of the simulation for the selected area of interest; and training a neural network based on the simulation results represented by the generated 2D mesh.” Under the broadest reasonable interpretation this is construed as requiring some machine learning and training using simulation results. As further evidence that this term should be construed broadly, applicant specified a specific type (though still silent about layers, number of iterations, or any further specifics of how perform the training) of machine learning a Deep-learning neural network (DNN) in the dependent claims. Thus, a broader interpretation is reasonable in the independent claims. The Gaussian Mixture Model (GMM) and generic neural networks both fall into the general domain of machine learning graphical models used for classification. Thus, to a person of ordinary skill in the art Ke teaches and suggests that a machine learning approach to classification of the mesh results for a selected area of interest. As far as training, the examiner explained in the first office action that machine learning is not useful without training (“The machine learning must be trained prior to being used to perform the grouping and is necessarily a part of the techniques and obvious to one of ordinary skill in the art.”). In order to perform the function, the machine learning algorithms layers and require iterative methods to perform inference tasks. Again, the claims as recited do not specify, explain, or have any particular structure for the generic training of a neural network. 
The dependent claims were not argued separately. The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oshinowo, US Patent Application Publication No. 2017/0319984 in view of Ke et al., US Patent Application Publication No. 2016/0377462 (both cited in IDS submitted 2/27/2020).
Claim 1. Oshinowo discloses A computer-implemented method of training neural network models for real-time flow simulations, the method comprising: acquiring input data including values for a plurality of input parameters associated with a multiphase fluid flow to be simulated (Oshinowo, Fig. 3 305 input parameters; [0037] “The method can be executed as a computational fluid dynamics (CFD) simulation to predict the separation of phases. The routine 300 begins at step 305, where Input Parameters for the simulation are obtained and analyzed.”); 
simulating the multiphase fluid flow using a complex fluid dynamics (CFD) model, based on the acquired input data, the CFD model representing a three-dimensional (3D) domain for the simulation (Oshinowo, [0037] “Then at step 310, the Separator CFD model are constructed and set-up. Then at step 315, the Simulations (using a multiphase CFD approach coupled with population balance modeling) are performed.”; [0046] “a gravity separator vessel is represented in a three-dimensional CFD simulation”).
Oshinowo does not explicitly disclose selecting an area of interest within the 3D domain represented by the CFD model; generating a two-dimensional (2D) mesh of the selected area of interest, the 2D mesh representing results of the simulation for the selected area of interest; and training a neural network based on the simulation results represented by the generated 2D mesh.
Ke teaches selecting an area of interest within the 3D domain represented by the CFD model; generating a two-dimensional (2D) mesh of the selected area of interest, the 2D mesh representing results of the simulation for the selected area of interest (Ke, Figs. 3-5 and accompanying description; [0057] “This three-dimensional CFD output, typically provided as one or more data file, is then processed using one or more computational device in a manner according to the invention as will be described below with reference to FIGS. 3 to 5.” Thus, the 3D CFD data is processed to focus on a region of interest and the system extracts 2D information; [0120] “The data reduction from 3D to 2D analysis of flow phenomena is particularly beneficial since it can significantly increase the ability to visualise and assess flow behavior”). and 
training a neural network based on the simulation results represented by the generated 2D mesh (Ke, [0062] “A model-based machine learning technique is used to group the data points into VR or non-VR groups using probability distribution analysis.” The machine learning must be trained prior to being used to perform the grouping and is necessarily a part of the techniques and obvious to one of ordinary skill in the art.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Oshinowo (directed to CFD based multiphase fluid analysis) and Ke (directed to selecting regions of interest in huge CFD datasets) and arrived at the focused study in simpler 2D for complex systems of 3D CFD simulations. One of ordinary skill in the art would have been motivated to make such a combination because analyzing all data points in huge CFD simulations is computationally prohibitive as taught in Ke ([0016]).

Claim 3. Modified Oshinowo teaches the method of claim 1, further comprising: simulating multiphase fluid flow in real time during a wellsite operation, based on the trained neural network (Oshinowo, [0046] “At step 715, a gravity separator vessel is represented in a three-dimensional CFD simulation and the separator mesh is defined at step 720. Each of the gas, light liquid, and heavy liquid volumes in the separator is represented using an Eulerian multiphase modeling method or similar method.”; [0097] “the processor 1010 can receive one or more of the operational input parameters from the processor of a separator 1015 (e.g., over a Network), where the input parameters (e.g., fluid property data) are determined via real-time monitoring of the immiscible liquid dispersion in the separator 1015. For instance, a multi-liquid and multi-phase immiscible liquid dispersion (e.g., having gas, oil, and water phases) can be provided to the separator 1015 and the processor of the separator 1015 can be configured to analyze the fluid properties”).

Claim 8. Oshinowo discloses a system comprising: at least one processor (Oshinowo, Fig. 10 processor 1010); and a memory coupled to the processor (Oshinowo, Fig. 10 Memory 1020), the memory storing instructions, which, when executed by the processor, cause the processor to perform a plurality of functions (Oshinowo, [0087] “the controller computing device 1005 can be arranged with various hardware and software components that serve to enable operation of the system, including a processor 1010, a memory 1020, a sensor 1040, a communication interface 1050 and a computer readable storage medium 1090. The processor 1010 serves to execute software instructions that can be loaded into the memory 1020.”). The remaining elements of claim 8 are similar to the limitations for the method described in claim 1, and is rejected for the same reasons as detailed above.

Claim 15. A computer-readable storage medium having instructions stored therein, which when executed by a processor cause the processor to perform a plurality of functions (Oshinowo, [0087] “the controller computing device 1005 can be arranged with various hardware and software components that serve to enable operation of the system, including a processor 1010, a memory 1020, a sensor 1040, a communication interface 1050 and a computer readable storage medium 1090. The processor 1010 serves to execute software instructions that can be loaded into the memory 1020.”). The remaining elements of claim 15 are similar to the limitations for the method described in claim 1, and is rejected for the same reasons as detailed above.

Claim 10 contains limitations for a system which are similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.

Claim 17 contains limitations for a computer-readable storage medium which are similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oshinowo, US Patent Application Publication No. 2017/0319984 in view of Ke et al., US Patent Application Publication No. 2016/0377462 and further in view of J.N. Kutz, “Deep learning in fluid dynamics,” J. Fluid Mech. (March 2017), vol. 814, pp. 1-4.
Claim 2. Modified Oshinowo teaches the method of claim 1, but does not explicitly disclose wherein the neural network is a deep-learning neural network (DNN).
Kutz teaches wherein the neural network is a deep-learning neural network (DNN) (Kutz, Abstract “It was only a matter of time before deep neural networks (DNNs) – deep learning – made their mark in turbulence modelling, or more broadly, in the general area of high-dimensional, complex dynamical systems.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Oshinowo (directed to CFD based multiphase fluid analysis), Ke (directed to selecting regions of interest in huge CFD datasets) and Kutz (directed to DNNs applied to fluid flow analysis) and arrived at the simulation system and method as claimed with the application of DNNs as a specific type of neural network. One of ordinary skill in the art would have been motivated to make such a combination because DNNs may show improved accuracy in fluid predictions as taught in Kutz (p. 3 paragraph 3).

Claim 9 contains limitations for a system which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 16 contains limitations for a computer-readable storage medium which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshinowo, US Patent Application Publication No. 2017/0319984 in view of Ke et al., US Patent Application Publication No. 2016/0377462 and further in view of Shetty et al., US Patent No. 9,284,820. 
Claim 4. Modified Oshinowo teaches the method of claim 3, and teaches and suggests applying the method to reservoir operation, it does not explicitly disclose wherein the wellsite operation is a stimulation treatment operation performed over different stages along a path of a wellbore through a reservoir formation, and the 3D domain represents the reservoir formation.
Shetty teaches wherein the wellsite operation is a stimulation treatment operation performed over different stages along a path of a wellbore through a reservoir formation, and the 3D domain represents the reservoir formation (Shetty, column 17 lines 10-33 describing wellsite operations including stimulation treatments and fracture networks as part of the typical reservoir simulation and modeling).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Oshinowo (directed to CFD based multiphase fluid analysis), Ke (directed to selecting regions of interest in huge CFD datasets) and Shetty (directed to simulating fluid flows in a fracture network) and arrived at the simulation system and method as claimed with the application of the method and system to reservoir operations to include stimulations and fracture networks. One of ordinary skill in the art would have been motivated to make such a combination because this is merely a design choice to apply the method and system to different types of common reservoir properties such as stimulation treatments and fracture networks. 

Claim 5. Modified Oshinowo teaches the method of claim 4. Oshinowo does not explicitly disclose, but Ke teaches wherein generating further comprises: identifying a 2D planar surface within the 3D domain, the 2D planar surface including simulation data corresponding to the selected area of interest; and applying the simulation data from the identified 2D planar surface to the 2D mesh of the selected area of interest (Ke, [0038] describing the planar mesh applied to the region of interest, “A mesh may be applied to the region, thereby defining adjoining spatial elements covering the region, for example such that the mesh represents the interfaces between the elements. The points may be defined at the nodes of the mesh and/or at the centre of the elements.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Oshinowo (directed to CFD based multiphase fluid analysis) and Ke (directed to selecting regions of interest in huge CFD datasets) and arrived at the focused study in simpler 2D for complex systems of 3D CFD simulations. One of ordinary skill in the art would have been motivated to make such a combination because analyzing all data points in huge CFD simulations is computationally prohibitive as taught in Ke ([0016]).

Claim 6. Modified Oshinowo teaches the method of claim 5, but does not explicitly disclose wherein the selected area of interest includes a fracture network within an area of the reservoir formation surrounding the wellbore.
Shetty teaches wherein the selected area of interest includes a fracture network within an area of the reservoir formation surrounding the wellbore (Shetty, column 17 lines 10-33 describing wellsite operations including stimulation treatments and fracture networks as part of the typical reservoir simulation and modeling).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Oshinowo (directed to CFD based multiphase fluid analysis), Ke (directed to selecting regions of interest in huge CFD datasets) and Shetty (directed to simulating fluid flows in a fracture network) and arrived at the simulation system and method as claimed with the application of the method and system to reservoir operations to include stimulations and fracture networks. One of ordinary skill in the art would have been motivated to make such a combination because this is merely a design choice to apply the method and system to different types of common reservoir properties such as stimulation treatments and fracture networks. 

Claim 7. Modified Oshinowo teaches the method of claim 5. Oshinowo does not explicitly disclose, but Ke teaches wherein the simulation data is applied to nodal points of the 2D mesh (Ke, [0038] describing the planar mesh applied to the region of interest, “A mesh may be applied to the region, thereby defining adjoining spatial elements covering the region, for example such that the mesh represents the interfaces between the elements. The points may be defined at the nodes of the mesh and/or at the centre of the elements.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Oshinowo (directed to CFD based multiphase fluid analysis) and Ke (directed to selecting regions of interest in huge CFD datasets) and arrived at the focused study in simpler 2D for complex systems of 3D CFD simulations. One of ordinary skill in the art would have been motivated to make such a combination because analyzing all data points in huge CFD simulations is computationally prohibitive as taught in Ke ([0016]).

Claim 11 contains limitations for a system which are similar to the limitations for the method described in claim 4, and is rejected for the same reasons as detailed above.

Claim 12 contains limitations for a system which are similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above.

Claim 13 contains limitations for a system which are similar to the limitations for the method described in claim 6, and is rejected for the same reasons as detailed above.

Claim 14 contains limitations for a system which are similar to the limitations for the method described in claim 7, and is rejected for the same reasons as detailed above.

Claim 18 contains limitations for a computer-readable storage medium which are similar to the limitations for the method described in claim 4, and is rejected for the same reasons as detailed above.

Claim 19 contains limitations for a computer-readable storage medium which are similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above.

Claim 20 contains limitations for a computer-readable storage medium which are similar to the limitations for the method described in claim 6, and is rejected for the same reasons as detailed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sofronov, et al., WO 2017/188858 related to machine learning with reservoir simulation and generating a trained machine learning algorithm based on the data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148